Corrected Opinion

PER CURIAM.
On motion for clarification, the previous opinion of this court filed April 16, 1997, is vacated and withdrawn, and the corrected opinion is substituted.
As the State properly concedes, because the defendant’s prosecutions for armed burglary and grand theft were not commenced within the appropriate statute of limitations period, the judgments and sentences for these counts must be vacated. Maguire v. State, 453 So.2d 438, 440 (Fla. 2d DCA 1984).
The remaining point raised by the defendant lacks merit. Therefore, the defendant’s remaining convictions are affirmed.
Affirmed, in part; vacated, in part, and remanded.